As filed with the Securities and Exchange Commission on May 3, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09174 Aegis Value Fund, Inc. (Exact name of registrant as specified in charter) 6862 Elm Street, Suite 830, McLean, VA 22101 (Address of principal executive offices) (Zip code) Scott L. Barbee, 6862 Elm Street, Suite 830, McLean, VA 22101 (Name and address of agent for service) (703) 528-7788 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:February 28, 2013 Item 1. Reports to Stockholders. Shareholders’ Letter April 11, 2013 To the Shareholders of the Aegis Value Fund: We are pleased to present the Aegis Value Fund’s Semi Annual Report for the six months ended February 28, 2013. We take this opportunity to provide a brief overview of the objectives and strategy of the Fund. The Aegis Value Fund seeks to achieve long-term, capital appreciation while minimizing risk of capital loss. Our strategy is to invest in a well-researched portfolio of small-cap equities trading at a fraction of their intrinsic worth. We believe the equity markets are often inefficient, and we employ a contrarian, company-focused approach, selecting each stock individually on its own merit. We purchase shares in companies when we judge share prices to be significantly undervalued relative to our assessment of fundamental value, focusing on stocks trading at low price-to-book or price-to-future cash flow ratios, segments of the market where academic research shows historical returns have significantly outpaced the overall market. We often invest in companies when they are misunderstood, out of favor, or neglected, and generally hold these companies until share prices reach our estimate of intrinsic value. From inception of the Aegis Value Fund on May 15, 1998 through March 31, 2013, the Fund has posted a cumulative gain of 427.3%, compared to a cumulative gain of 194.7% in our primary small-cap benchmark, the Russell 2000 Value Index. During the same period, the Russell 2000 Index of small-cap stocks posted a cumulative gain of 145.0%, and the S&P 500 Index of large cap stocks posted a cumulative gain of 85.6%, respectively.* For the six months ended February 28, 2013, the Fund gained 25.15%, outperforming the Russell 2000 Value Index, which increased 14.56%. The Fund’s gains were driven by strong investment performance by the Fund’s holdings in energy companies such as EPL Oil & Gas, Inc. and Patterson-UTI Energy, Inc. along with specialty chemicals maker American Pacific Corp., and refrigeration and freezer compressor manufacturer Tecumseh Products Co. The Russell 2000 Index gained 13.02% while the S&P 500 gained 8.95%, respectively over the same period.* 1 *Aegis Value Fund’s one-year, three-year, five-year, ten-year and since inception (5/15/1998) average annual returns for the period ending March 31, 2013 are 32.5%, 17.3%, 11.6%, 12.2% and 11.8%, respectively. Returns include reinvestment of dividends and capital gains. Russell 2000 Value Index one-year, three-year, five-year, ten-year and since inception (5/15/1998) average annual returns for the period ending March 31, 2013 are 18.1%, 12.1%, 7.3%, 11.3% and 7.5%. Russell 2000 Index one-year, three-year, fiveyear, ten-year and since inception (5/15/1998) average annual returns for the period ending March 31, 2013 are 16.3%, 13.5%, 8.2%, 11.5% and 7.0%. S&P 500 Index oneyear, three-year, five-year, ten-year and since inception (5/15/1998) average annual returns for the period ending March 31, 2013 are 14.0%, 12.7%, 5.8%, 8.5% and 4.2%. The Fund has an annualized gross expense ratio of 1.47% per its December 31, 2012 prospectus. Performance data quoted represents past performance. Past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please call 800-528-3780 to obtain performance data current to the most recent month-end. All historical performance returns shown in this shareholders’ letter for the Aegis Value Fund Inc. are pre-tax returns. This report does not constitute an offer or solicitation of any transaction in any securities. The Aegis Value Fund is offered by prospectus only. For the most recent performance information, please call us directly at 800-528-3780 or consult your financial advisor. We strongly recommend that you read our first quarter 2013 and other quarterly manager’s letters, which provide additional commentary. For those of you who do not automatically receive our manager’s letter in the mail from your broker, it is available on our website at www.aegisvaluefund.com or by calling us at 800-528-3780. Please be aware that the manager’s letter is not a part of the SEC-mandated Semi Annual Report contained in this booklet. We look forward to the opportunity to serve as your investment partner in the coming year. Aegis Financial Corporation Scott L. Barbee, CFA Managing Director, Portfolio Manager Must be preceded or accompanied by Prospectus. Any recommendation made in this report may not be suitable for all investors. This presentation does not constitute a solicitation or offer to purchase or sell any securities. 2 Its use in connection with any offering of Fund shares is authorized only in the case of a concurrent or prior delivery of a prospectus. Mutual fund investing involves risk. Principal loss is possible. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Value stocks may fall out of favor with investors and underperform growth stocks during given periods. Investments in Real Estate Investment Trusts (REITs) involve additional risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments. Russell 2000 Value Index: A market-capitalization weighted equity index maintained by the Russell Investment Group and based on the Russell 2000 Index, which measures how U.S. stocks in the equity value segment perform. Russell 2000 Index: An index of approximately 2,000 of the smallest securities based on a combination of their market cap and current index membership, which measures the performance of the small-cap segment of the U.S. equity universe. S&P 500 Index: An index of 500 stocks chosen for market size, liquidity and industry grouping, among other factors. The S&P 500 Index is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe. One cannot invest directly in an index. Price-to-Book: A ratio used to compare a stock’s market value to its book value. It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. Price-to-Future Cash Flow: A measure of the market’s expectations of a firm’s future financial health. Because this measure deals with cash flow, the effects of depreciation and other non-cash factors are removed. An investment cannot be made directly in an index. Fund holdings, sector allocations, and geographic allocations are subject to change and are not a recommendation to buy or sell any security. Please see the schedule of investments provided in this report for the complete listing of Fund holdings. Fund Distributor: Quasar Distributors, LLC. Quasar Distributors, LLC is affiliated with U.S. Bancorp Fund Services, LLC. 3 About Your Fund’s Expenses February 28, 2013 (Unaudited) Important Note As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. The Aegis Value Fund does not charge a sales load or redemption fees. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested and held for the entire semi-annual period, September 1, 2012 – February 28, 2013. Actual expenses The first line of the table below provides information about actual account values and actual expenses. Hypothetical example for comparison purposes The second line of the table below also provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the hypothetical section of the tables is useful in comparing ongoing cost only, and will not help you determine the relative total cost of owning different funds. Expenses Paid Beginning Ending During Period(2) Account Value Account Value(1) Annualized 9/1/2012 – Fund 9/1/2012 2/28/2013 Expense Ratio 2/28/2013 Aegis Value Fund Actual 1.42% Hypothetical 1,000.00 1,024.79 1.42% 7.13 The actual ending account value is based on the actual total return of the Fund for the period September 1, 2012 to February 28, 2013 after actual expenses and will differ from the hypothetical ending account value which is based on the Fund’s actual expense ratio and a hypothetical annual return of 5% before expenses. The actual cumulative return at net asset value for the period September 1, 2012 to February 28, 2013 was 25.15%. Expenses are equal to the Fund’s annualized expense ratio (1.42%) multiplied by the average account value over the period, multiplied by 181/365 (to reflect the period between 9/1/2012 and 2/28/2013). Please see performance data disclosure on page 1 4 You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. 5 Key Statistics (Unaudited) Result of a $10,000 Investment in Aegis Value Fund (assumes investment made on February 28, 2003) Average Annual Total Returns (As of February 28, 2013) AVALX Russell 2000 Val. Trailing 1 Year 27.25% 16.89% Trailing 3 Year 18.45% 13.59% Trailing 5 Year 11.14% 6.74% Trailing 10 Year 11.72% 10.96% See performance data disclosure on page 1 Returns on both Aegis Value Fund and Russell 2000 Value Index assume reinvestment of all dividends and distributions. Fund returns are after all expenses. Past performance is not predictive of future results. The returns shown do not reflect the deduction of taxes a shareholder would pay on the redemption of Fund shares or Fund distributions. 6 Portfolio Characteristics February 28, 2013 (Unaudited) Industry Breakdown % of the Fund's Net Assets Common Stock % Aerospace & Defense % Airlines % Auto Components % Capital Markets % Chemicals % Commercial Banks % Commercial Services & Supplies % Construction & Engineering % Distributors % Diversified Financial Services % Electronic Equipment, Instruments & Components % Energy Equipment & Services % Food & Staples Retailing. % Food Products % Hotels, Restaurants & Leisure % Household Durables % Independent Power Producers & Energy Traders % Insurance % IT Services % Machinery % Marine % Media % Metals & Mining % Multiline Retail % Oil, Gas & Consumable Fuels % Paper & Forest Products % Real Estate Investment Trusts % Textiles, Apparel & Luxury Goods % Thrifts & Mortgage Finance % Tobacco % Trading Companies & Distributors % Preferred Stock % Oil, Gas & Consumable Fuels % Warrants* % Oil, Gas & Consumable Fuels % Insurance % Other Assets in Excess of Liabilities % Total Net Assets % 7 Aegis Value Fund Schedule of Portfolio Investments February 28, 2013 (Unaudited) Shares Value Common Stocks – 89.0% Consumer Discretionary – 14.9% Auto Components – 1.2% Superior Industries International, Inc. $ Distributors – 1.4% Core-Mark Holding Co., Inc.(1) Hotels, Restaurants & Leisure – 3.6% Bowl America, Inc. Class A Century Casinos, Inc.(1) Frisch’s Restaurants, Inc. Luby’s, Inc.(1) Ruby Tuesday, Inc.(1) Household Durables – 4.3% American Greetings Corp. – Class A Bassett Furniture Industries, Inc. Retail Holdings N.V.(2) Media – 0.1% Ballantyne Strong Inc.(1) Multiline Retail – 0.9% ALCO Stores Inc.(1)(4) Textiles, Apparel & Luxury Goods – 3.4% Delta Apparel, Inc.(1) Tandy Brands Accessories, Inc.(1) Unifi, Inc.(1) Total Consumer Discretionary Consumer Staples – 6.2% Food & Staples Retailing – 0.7% Nash Finch Co Food Products – 0.3% Thorntons PLC(2) The accompanying notes are an integral part of these financial statements. 8 Aegis Value Fund Schedule of Portfolio Investments – (continued) February 28, 2013 (Unaudited) Shares Value Common Stocks – Continued Tobacco – 5.2% Alliance One International, Inc.(1) $ Total Consumer Staples Energy – 17.4% Energy Equipment & Services – 7.4% Cal Dive International, Inc.(1) Leader Energy Services Ltd.(1) Mitcham Industries, Inc.(1) Patterson-UTI Energy, Inc. TETRA Technologies, Inc.(1) Oil, Gas & Consumable Fuels – 10.0% Endeavour International Corp.(1) EPL Oil & Gas, Inc.(1) Magnum Hunter Resources, Corp.(1) Questerre Energy Corp. – Class A(1) WPX Energy Inc.(1) ZaZa Energy Corp.(1) Total Energy Financials – 17.0% Capital Markets – 1.5% BKF Capital Group, Inc.(1) SWS Group, Inc.(1) Commercial Banks – 0.0% Citizens Bancshares Corp. Diversified Financial Services – 1.7% California First National Bancorp. Insurance – 10.1% American Safety Insurance Holdings Ltd.(1)(2) Aspen Insurance Holdings Ltd.(2) White Mountains Insurance Group Ltd(2) The accompanying notes are an integral part of these financial statements. 9 Aegis Value Fund Schedule of Portfolio Investments – (continued) February 28, 2013 (Unaudited) Shares Value Common Stocks – Continued Real Estate Investment Trusts (REITs) – 3.6% BRT Realty Trust(1) $ CommonWealth REIT KEYreit(2) Vestin Realty Mortgage I, Inc.(1) Thrifts & Mortgage Finance – 0.1% First Federal of Northern Michigan Bancorp, Inc.(1) Total Financials Industrials – 14.1% Aerospace & Defense – 1.0% The Allied Defense Group, Inc.(1)(5) Sypris Solutions, Inc. Airlines – 2.5% Dart Group PLC(2) Republic Airways Holdings, Inc.(1) Commercial Services & Supplies – 0.4% Versar, Inc.(1) Construction & Engineering – 0.3% Integrated Electrical Services, Inc.(1) Machinery – 5.8% Hardinge, Inc. Tecumseh Products Co. Class A(1)(4) Tecumseh Products Co. Class B(1)(4) Marine – 0.5% Baltic Trading Ltd.(2) Globus Maritime Ltd.(2) Ultrapetrol (Bahamas) Ltd.(1)(2) The accompanying notes are an integral part of these financial statements. 10 Aegis Value Fund Schedule of Portfolio Investments – (continued) February 28, 2013 (Unaudited) Shares Value Common Stocks – Continued Trading Companies & Distributors – 3.6% Aircastle Ltd.(2) $ Huttig Building Products, Inc.(1) Total Industrials Information Technology – 6.4% Electronic Equipment, Instruments & Components – 5.1% Frequency Electronics, Inc.(1) Ingram Micro, Inc. – Class A(1) Sanmina – SCI Corp.(1) IT Services – 1.3% StarTek, Inc.(1) Total Information Technology Materials – 12.3% Chemicals – 4.7% American Pacific Corp.(1)(4) Metals & Mining – 5.7% Amerigo Resources Ltd.(2) AuRico Gold Inc.(2) Coeur d’Alene Mines Corp.(1) Dalradian Resources Inc.(1)(2) Horsehead Holding Corp.(1) International Tower Hill Mines Ltd.(1)(2) McEwen Mining, Inc.(1) Mercator Minerals Ltd(1)(2) Olympic Steel Inc. Paper & Forest Products – 1.9% Resolute Forest Products(1) Total Materials The accompanying notes are an integral part of these financial statements. 11 Aegis Value Fund Schedule of Portfolio Investments – (continued) February 28, 2013 (Unaudited) Shares Value Utilities – 0.7% Independent Power Producers & Energy Traders – 0.7% Maxim Power Corp.(1) $ Total Utilities Total Common Stocks (Cost $151,865,553) Preferred Stocks – 0.0% Energy – 0.0% Oil, Gas & Consumable Fuels – 0.0% ATP Oil & Gas Corp.(3) Total Preferred Stocks (Cost $1,094,550) Warrants – 0.9% Energy – 0.0% Oil, Gas & Consumable Fuels – 0.0% Magnum Hunter Resources, Corp., Exercise Price: $10.50, 10/14/2013(1) Total Energy Financials – 0.9% Insurance – 0.9% American International Group, Inc., Exercise Price: $45.00, 01/19/2021(1) Total Financial Total Warrants (Cost $839,944) Total Investments – 89.9% (Cost $153,800,047) Other Assets in Excess of Liabilities – 10.1% Net Assets – 100.0% $ Non-income producing securities. Foreign security denominated in U.S. Dollars. 144A – Represents a security sold under Rule 144A which is exempt from registration and may be resold to qualified institutional buyers under provisions of Rule 144A under the Securities Act of 1933, as amended. Affiliated Company – The Fund is owner of more than 5% of the outstanding voting securities. See notes to the Financial Statements for additional information on Investments in Affiliated Companies. Security was fair valued in accordance with the policies and procedures approved by the Board of Directors. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 12 Aegis Value Fund Statement of Assets and Liabilities February 28, 2013 (Unaudited) Assets Investments in unaffiliated companies/securities, at value (cost $139,167,293) $ Investments in affiliated companies*/securities, at value (cost $14,632,754) Total investments in securities, at value (cost $153,800,047) $ Interest and dividends receivable Receivable for investment securities sold Receivable for Fund shares sold Cash Prepaid assets Total Assets Liabilities Payable for investment securities purchased Payable for Fund shares redeemed Payable to Investment Advisor Other payables Total Liabilities Net Assets $ Net assets consist of: Paid-in capital Undistributed net investment income Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation on investments and foreign currency transactions Net Assets $ Capital Shares Authorized (Par value $0.001 per share) Outstanding Net asset value per share $ * Please refer to Note 6 for additional details. The accompanying notes are an integral part of these financial statements. 13 Aegis Value Fund Statements of Operations For the Six Months Ended February 28, 2013 (Unaudited) Investment Income Dividends from unaffiliated companies# $ Total investment income Expenses Investment advisory fees Fund servicing fees Transfer agent & custody fees Printing and postage fees Registration fees Directors & chief compliance officer fees Audit fees Insurance fees Legal fees Miscellaneous fees Total expenses Net Investment Income Realized and unrealized gain on investments and foreign currency transactions: Net realized gain from: Investments in unaffiliated companies Net realized gain on investments and foreign currency transactions Change in net unrealized appreciation/depreciation on: Investments in unaffiliated companies Investments in affiliated companies Net change in unrealized appreciation/depreciation on investments and foreign currency translations Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ # Net of foreign tax withholding of $13,763. The accompanying notes are an integral part of these financial statements. 14 Aegis Value Fund Statements of Changes in Net Assets For the Periods Ended Six Months Ended February 28, Year Ended August 31, (Unaudited) Operations: Net investment income $ $ Net realized gain (loss) on investments and foreign currency transactions ) Change in unrealized appreciation/depreciation on investments and foreign currency transactions Net increase in net assets resulting from operations Distributions Net investment income ) — Net decrease in net assets resulting from distributions paid ) — Capital share transactions* Subscriptions Distributions reinvested — Redemptions ) ) Net increase (decrease) in net assets resulting from capital share transactions ) Total Increase (Decrease) in Net Assets ) NET ASSETS Beginning of period End of period $ Undistributed net investment income at end of period $ $ *Share information Subscriptions Distributions reinvested — Redemptions ) ) Net increase (decrease) in shares ) Beginning shares Ending share. The accompanying notes are an integral part of these financial statements. 15 Aegis Value Fund Financial Highlights The table below sets forth financial data for a share outstanding in the Fund throughout each period presented: For the Six Months Ended February 28, Years Ended August 31, (Unaudited) Per Share Data Netasset value, beginningof period $ Income from investment operations: Net investment income (loss)* ) ) Net realized and unrealized gain (loss) on investments and foreign currency transactions ) ) Total from investment operations ) ) Less distributions to shareholders from: Net investment income ) — — ) ) ) Net realized capital gains — ) ) Total Distributions ) — — ) ) ) Net asset value, end of period $ Total investment return %(1) % % % )% )% Ratios (to average net assets)/Supplemental data: Expenses after fee waiver %(2) % Expenses before fee waiver %(2) % Net investment income/ (loss) %(2) % )% )% % % Portfolio turnover 16
